Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), rendered August 12, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
Defendant’s trial counsel’s performance was not ineffective in any respect (see, People v Flores, 84 NY2d 184; People v *134Rivera, 71 NY2d 705). It would have been foolhardy for trial counsel to pursue the lines of cross-examination now suggested by defendant on appeal. Nor was there anything ineffective about trial counsel’s failure to make various applications and objections suggested by defendant on appeal, which would have had little likelihood of success or impact on the outcome of the trial.
The challenged portions of the People’s summation were fair responses to the defense summation and did not exceed the broad bounds of permissible advocacy. Concur—Sullivan, J. P., Rosenberger, Ellerin, Rubin and Mazzarelli, JJ.